AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                     Eastern District of Washington                                     FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
         ALLIANCE FOR THE WILD ROCKIES,

                                                                     )                                         Oct 02, 2018
                             Plaintiff                               )                                             SEAN F. MCAVOY, CLERK
                           v.                                        )       Civil Action No. 2:16-CV-294-RMP
JIM PENA, in his official capacity as Regional Forester of
   Region Six U.S. Forest Service; UNITED STATES                     )
 FOREST SERVICE, an agency of the United States; and                 )
    RODNEY SMOLDON, in his official capacity as
       Supervisor of the Colville National Forest,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment (ECF No. 103) is DENIED. Defendants Jim Pena, Rodney Smoldon, and the
u
              United States Forest Service's Cross Motion for Summary Judgment (ECF No. 106) is GRANTED. Intervening
              Defendants Northeast Washington Forestry Coalition, Pend Oreille County, and Stevens County's Cross Motion for
              Summary Judgment (ECF No. 111) is GRANTED. Judgment is entered in favor of all Defendants. Plaintiff's claims are
              dismissed with prejudice.

This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                Rosanna Malouf Peterson                                      on Motions for Summary Judgment
      (ECF Nos. 103, 106, and 111).


Date: October 2, 2018                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                          %\Deputy Clerk

                                                                            Penny Lamb
